Title: James Warren to John Adams, 22 Oct. 1786
From: Warren, James
To: Adams, John


          
            
              My dear Sir
            
            

              Milton

              Octr 22d. 1786
            
          

          A few days since, I had the pleasure of receieving yours of the
              4th. July—
          You think the picture I gave you in my last too high wrought. You
            Cannot be of my opinion that there is here A total change in Principles, &
            Manners. nor that Interest is the only pursuit, & that riches only are
            respected.
          Your distance will not permit you to form your Opinion from your
            own Observation. Your partiality for your Country Inclines you to more favourable
            Accounts, and that Patriotism which I revere Exhibits to your Imagination more agreable
            Colours, & like self Love hides those deformities which disgust, & give
            pain. I sincerely wish that the present situation of the Country was such as to Justify
            your partiality & wishes, & to Condemn any picture, & the
            Opinion & Apprehensions I Expressed to you, but Unhappily it does not. We are
            now in A State of Anarchy & Confusion bordering on a Civil War. The General
            Court at their last Session could not or would not see the general Uneasiness that
            threatneded this Event. however they did not provide for the public Tranquility during
            their recess, but dozed themselves into an Unusual Adjournment for 6 or 7 Months. They
            have been Called to meet on the present Occasion sooner than the Time Adjourned to. have
            set near a Month without any Appearance of that Wisdom, & Address necessary to
            redress the Unhappy situation we are fallen into.—
          I do not say that they are Incompetant to the Business before them,
            or that the State of things is Incapable of redress, but it is possible (at least) that
            they should set till next Election without devising the mode of doing it. The Papers
            will Inform you that the Three upper Counties, (and Bristol is not much better) have
            refused submission to the Government Established by the constitution, &
            obedience to the Laws made under it. that is they have violated their Compact, &
            are in A State of Rebellion, while the three Eastern Counties are petitioning to be
            seperated from us, & formed into A New Government of their own Construction,
            These are very Singular Events, which must have been produced by some singular Causes,
            if they are the Natural Consequences of that state of things I described in my last, you
            will not think my picture more horrible than the reality. I have long been Mortified by
            the Imbecility & Inattention with which our public Affairs have been Conducted.
            it is probable that when I wrote that Letter I felt also some Indignation. I Claim A
            right to Express it to you. my small Efforts were Joined with yours,
            & others for many Years in rearing A Glorious Fabrick on Foundations that should
            have been as permanent as Time, but suffered to fall into ruin in less than half the
            Time it took to Build it. I feel for the Character of the Country. I am Mortified at the
            Triumphs of our Enemies. I am sorry for you, who must from your situation be peculiarly
            Exposed to them. I wish every thing may be so Conducted as to restore order, &
            submission to Government. but I fear it will be some time first. The Scarcity of Money
            is A great Obstacle, and the folly and Extravagance that made it scarce in a great
            degree remains. I am acquainted with Coll Smith Character, tho I have not the pleasure
            of knowing his Person, I am glad you have given your Daughter to a Man of so much Merit.
            please to give her my Blessing & good Wishes
           Mrs. Warren desires her regards to be
            Joined with mine to Mr & Mrs. Adams & Mr & Mrs. Smith. 
          I am with great / Esteem & regard Your Most / obedt. Humbl. Servt

          
            
              James Warren
            
          
          
            26th: I have Just heard that the
              Supreem Court are setting at Taunton supported by 450 of the Militia, which proved a
              Stronger Body than the Mob mustered to prevent it—
          
        